509 F.2d 540
Alfredo G. PARRISH et al., etc., Plaintiffs-Appellants,v.BOARD OF COMMISSIONERS OF the ALABAMA STATE BAR et al.,etc., Defendants-Appellees.ALABAMA BLACK LAWYERS ASSOCIATION et al., Plaintiffs-Appellants,v.BOARD OF COMMISSIONERS OF the ALABAMA STATE BAR etc., etal., Defendants-Appellees.
Nos. 73--3553 and 74--1523.
United States Court of Appeals,Fifth Circuit.
Feb. 20, 1975.

Appeals from the United States District Court for the Middle District of Alabama; Robert E. Varner, Judge.
U. W. Clemon, Oscar W. Adams, Jr., Birmingham, Ala., Elaine R. Jones, Jack Greenberg, New York City, Solomon Seay, Jr., Montgomery, Ala., for plaintiffs-appellants in both cases.
Truman Hobbs, Champ Lyons, Jr., William H. Morrow, Jr., Montgomery, Ala., for defendants-appellees in both cases.
Before TUTTLE, WISDOM and GEE, Circuit Judges.
PER CURIAM:


1
The opinion and judgment of the Court heretofore entered is withdrawn.  The Court will issue an opinion after further consideration.